Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 8, 2019

                                      No. 04-19-00365-CR

                                    Victor BARSENAS, Jr.,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR1810W
                        Honorable Stephanie R. Boyd, Judge Presiding


                                         ORDER
        Pursuant to a plea-bargain agreement, appellant pleaded guilty to continuous violence
against the family. The trial court assessed punishment at six years’ imprisonment. On May 10,
2019, the trial court signed a certification of defendant’s right to appeal stating that this “is a
plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).

        “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, or (B) after getting the trial court’s
permission to appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain,
establishes the punishment assessed by the trial court does not exceed the punishment
recommended by the prosecutor and agreed to by the defendant. See id. The clerk’s record does
not include a written motion filed and ruled upon before trial; nor does it indicate that the trial
court gave its permission to appeal. See id. The trial court’s certification, therefore, appears to
accurately reflect that this is a plea-bargain case and that appellant does not have a right to
appeal. We must dismiss an appeal “if a certification that shows the defendant has the right of
appeal has not been made part of the record.” Id. 25.2(d).

        This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d),
unless an amended trial court certification showing that appellant has the right to appeal is made
part of the appellate record on or before August 12, 2019. See TEX. R. APP. P. 25.2(d), 37.1;
Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

       We ORDER all appellate deadlines be suspended until further order of the court.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court